Citation Nr: 1439205	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  08-15 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



REMAND

The Veteran served on active duty from March 1971 to March 1974 and from July 1975 to July 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In April 2012 and December 2013, the Board remanded the case for further development.

The Board notes that the Veteran has had representation for many years, including most recently by a state service organization.  However, in June 2014, the Veteran submitted a signed form indicating he wished to represent himself.  In light of this submission, the Board considers the Veteran self represented in this case as a power of attorney may be revoked at any time.  See 38 C.F.R. § 14.631(f)(1) (2013).  If the Veteran wishes to be represented in the future, he should submit another signed VA Form 21-22.

The Veteran seeks service connection for a low back disability, to include degenerative disc and joint diseases of the lumbar spine with moderate facetal arthrosis.  He contends that his current back disability was incurred in service.  

Service treatment records show complaints of low back pain and a back strain in September 1976.  There is no clinical evidence of a back disability on separation from service.

After service, the Veteran worked for the Charlotte-Mecklenburg Police Department from January 1994 to December 2013.  Employment records make no mention of a low back strain.

In 1999, private treatment records show the first clinical complaint of low back pain since separation from service in 1977.  In 2000, the Veteran sustained a pelvic injury and musculoskeletal trauma during a motor vehicle accident.  Spinal x-rays at that time were normal.  In 2006, x-rays revealed degenerative disc and joint diseases of the lumbar spine.  In 2008, moderate facetal arthrosis of the lumbar spine was diagnosed.

In May 2012, a VA examiner opined that the Veteran's current back disability is not related to an event, injury, or disease in service.  However, the examiner's opinion was predicated on an inaccurate medical history.  Accordingly, the May 2012 opinion is inadequate and reexamination was necessary.

In March 2014, a VA examiner stated that she could not opine as to whether the Veteran's current back disability is related to service without resorting to mere speculation.  Notwithstanding this circumstance, the examiner failed to address the Veteran's assertion of continuous back pain since service.  See Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009).  Accordingly, the March 2014 opinion is inadequate and reexamination is necessary.  Thus, the Board finds it necessary to remand the claim.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional.  The examiner must review the entire claims file, to include all electronic files.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current back disability is related to an event, disease, or injury during service, including the low back strain in 1976.

The examiner's opinion must address the Veteran's assertion of continuous back pain since service.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

